United States Court of Appeals
      for the Federal Circuit
                 ______________________

        METALCRAFT OF MAYVILLE, INC.,
         DBA SCAG POWER EQUIPMENT,
                Plaintiff-Appellee

                            v.

           THE TORO COMPANY,
      EXMARK MANUFACTURING CO., INC.,
             Defendants-Appellants
            ______________________

                  2016-2433, 2016-2514
                 ______________________

   Appeals from the United States District Court for the
Eastern District of Wisconsin in No. 2:16-cv-00544-WED,
Chief Judge Rudolph T. Randa, Judge Lynn Adelman.
                 ______________________

               Decided: February 16, 2017
                ______________________

    MICHAEL T. GRIGGS, Boyle Fredrickson, S.C., Milwau-
kee, WI, argued for plaintiff-appellee. Also represented by
ADAM BROOKMAN, SARAH M. WONG.

    RACHEL C. HUGHEY, Merchant & Gould P.C., Minne-
apolis, MN, argued for defendants-appellants. Also repre-
sented by ANTHONY RICHARD ZEULI.
                ______________________

   Before MOORE, HUGHES, and STOLL, Circuit Judges.
2       METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY



MOORE, Circuit Judge.
    The United States District Court for the Eastern
District of Wisconsin granted Metalcraft of Mayville,
Inc.’s motion for a preliminary injunction precluding The
Toro Company and Exmark Manufacturing Co., Inc. from
making, using, selling, and offering to sell lawnmowers
equipped with platform suspension systems that infringe
U.S. Patent No. 8,186,475 (“the ’475 patent”). We affirm.
                     BACKGROUND
    Metalcraft of Mayville, Inc., d/b/a Scag Power Equip-
ment    (“Scag”),   manufactures      commercial   riding
lawnmowers. To improve its mowers, Scag developed a
suspended operator platform, which is disclosed and
claimed in the ’475 patent. The ’475 patent discloses a
suspended operator platform for a ride-on lawnmower or
other riding light utility vehicle connected to a rigid
chassis by a suspension system. ’475 patent at Abstract,
2:33–34. The operator platform supports the entire body
of the operator. Id. at 2:51–52. The suspension system
suspends the operator platform from the chassis in a
manner that isolates an operator from vibrations, or
shock loads, generated by the mower during use or when
driven over uneven terrain. Id. at 4:1–6. The operator
platform can suspend or isolate some controls from the
rigid chassis. Id. at 2:37–39. For example, the patent
teaches that the steering controls may be mounted on the
suspended platform. Id. at 2:39–41.
    Scag commercialized the system disclosed in the ’475
patent in its Cheetah line of lawnmowers. In 2015, both
The Toro Company and its wholly owned subsidiary,
Exmark Manufacturing Co., Inc., (collectively “Toro”),
introduced riding lawnmowers with suspended operator
platforms to compete with Scag’s Cheetah line. Toro
introduced the platform as part of its new MyRIDE™
suspension system, and Exmark introduced the platform
as an upgrade to its Lazer Z Series lawnmowers. It is
METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY        3



undisputed that the steering controls in Toro and
Exmark’s riding lawnmowers are connected to the chas-
sis, not the operator platform. Appellants’ Br. 24, Appel-
lee’s Br. 13.
    On May 5, 2016, Scag filed an infringement action
against Toro in the Eastern District of Wisconsin and
simultaneously filed a motion for a preliminary injunction
to enjoin Toro from making, using, selling, and offering to
sell lawnmowers with platform suspension systems that
infringe its ’475 patent. On August 1, the district court
granted Scag’s motion for a preliminary injunction. On
August 4, Toro filed a notice of appeal and a motion to
stay entry of the preliminary injunction. The district
court denied Toro’s motion to stay entry of the injunction
and granted Scag’s motion to set bond and enter the
injunction order.
    Toro appeals the district court’s grant of a preliminary
injunction.     We have jurisdiction pursuant to
28 U.S.C. § 1292(a)(1) and (c)(1).
                       DISCUSSION
    In general, we review the grant or denial of a prelimi-
nary injunction using the law of the regional circuit, here
the Seventh Circuit. Murata Mach. USA v. Daifuku Co.,
830 F.3d 1357, 1363 (Fed. Cir. 2016) (citing Trebro Mfg.,
Inc. v. Firefly Equip., LLC, 748 F.3d 1159, 1165 (Fed. Cir.
2014)). “However, the Federal Circuit has itself built a
body of precedent applying the general preliminary in-
junction considerations to a large number of factually
variant patent cases, and gives dominant effect to Federal
Circuit precedent insofar as it reflects considerations
specific to patent issues.” Id. (quoting Trebro, 748 F.3d
at 1165). Both the Seventh Circuit and the Federal
Circuit review the grant or denial of a preliminary injunc-
tion for an abuse of discretion. See Lawson Prods., Inc. v.
Avnet, Inc., 782 F.2d 1429, 1437 (7th Cir. 1986); Abbott
Labs. v. Sandoz, Inc., 544 F.3d 1341, 1345 (Fed. Cir.
4        METALCRAFT OF MAYVILLE, INC.    v. THE TORO COMPANY



2008). “An abuse of discretion may be established by
showing that the court made a clear error of judgment in
weighing relevant factors or exercised its discretion based
upon an error of law or clearly erroneous factual find-
ings.” Novo Nordisk of North Am., Inc. v. Genentech, Inc.,
77 F.3d 1364, 1367 (Fed. Cir. 1996).
    The grant or denial of a preliminary injunction is
within the sound discretion of the district court. Id. To
obtain a preliminary injunction, a party must establish
“that [it] is likely to succeed on the merits, that [it] is
likely to suffer irreparable harm in the absence of prelim-
inary relief, that the balance of equities tips in [its] favor,
and that an injunction is in the public interest.” Lumina-
ra Worldwide, LLC v. Liown Elecs. Co., 814 F.3d 1343,
1352 (Fed. Cir. 2016) (quoting Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 20 (2008)). To establish a likeli-
hood of success on the merits, a patentee must show that
it will likely prove infringement of the asserted claims
and that its infringement claim will likely withstand the
alleged infringer’s challenges to patent validity and
enforceability. Sciele Pharma, Inc. v. Lupin Ltd., 684
F.3d 1253, 1259 (Fed. Cir. 2012) (citing Amazon.com, Inc.
v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1350 (Fed.
Cir. 2001)). A preliminary injunction should not issue if
the accused infringer “raises a substantial question
concerning either infringement or validity.” Amazon.com,
239 F.3d at 1350.
                  A. Likelihood of Success
               1. Likelihood of Infringement
    Infringement is a question of fact we review for clear
error. AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042,
1056 (Fed. Cir. 2010). We review claim construction de
novo except for subsidiary fact findings, which we review
for clear error. Teva Pharm. USA, Inc. v. Sandoz, Inc.,
135 S. Ct. 831, 841–42 (2015). The factual components of
claim construction include the background science or the
METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY        5



meaning of a term to a skilled artisan during the relevant
time period. Apple Inc. v. Samsung Elecs. Co., 839 F.3d
1034, 1039 (Fed. Cir. 2016) (en banc) (quoting Teva, 135
S. Ct. at 841).
     Asserted independent claims 11, 14, and 21 all claim
“an operator platform that supports the seat and an
entire body of an operator during use of the utility vehi-
cle.” ’475 patent at 12:4–5, 12:27–28, 13:10–11. In oppos-
ing Scag’s motion for a preliminary injunction, Toro did
not dispute that its accused mowers meet the asserted
patent claims, except with respect to one limitation.
J.A. 374. Toro argued its accused mowers do not infringe
because the accused devices do not meet the limitation
“an entire body of an operator.” Id. It argued its mowers
lack this limitation because the steering controls of the
accused mowers are mounted to the chassis, not the
operator platform, and therefore the operator’s hands and
arms are not supported by the platform. J.A. 375–77.
     The district court concluded that Metalcraft was like-
ly to succeed on the infringement issue. J.A. 14. It
acknowledged Toro’s argument but concluded that “the
fact that the defendants’ lawnmowers have steering
controls attached to the chassis, as opposed to the opera-
tor platform, is not a defense to infringement.” J.A. 12. It
construed “an operator platform that supports . . . an
entire body of an operator” “in reference to how a person
sits in an ordinary chair.” Id.
    On appeal, Toro argues the district court erroneously
rejected Toro’s noninfringement defense because the
court’s construction of “an entire body of an operator”
excludes the operator’s hands and arms. We disagree.
Nowhere did the district court conclude that “an entire
6        METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY



body of an operator” excluded the operator’s arms and
hands. 1
    The district court correctly determined that the claims
at issue do not require that the steering controls be
mounted on the suspended operator platform. A review of
the claims at issue demonstrates that none of them con-
tain such a limitation. Unasserted dependent claims, in
contrast, contain limitations that require the steering
controls be connected to the operator platform. See, e.g.,
dependent claim 12. The claims also delineate between
two structurally separate elements: the operator platform
that supports the seat and the entire body of the operator
and the steering controls. See id. (requiring that the
steering controls be connected to and move in unison with
the operator platform). The steering controls are not
claimed as a component of the operator platform. Moreo-
ver, the specification makes clear that the operator plat-
form supports the entire body and that steering controls
are connected to, but not part of, the operator platform.
The specification consistently distinguishes the operator
platform from components that may be attached to it,



    1   Toro relies for its claim that the district court held
that an operator’s entire body does not include an opera-
tor’s arms or hands on one sentence in the district court’s
opinion that states “[a]ll of the accused mowers have
steering controls connected to the chassis, not the sus-
pended operator platform, which means that the platform
does not support the rider’s arms and hands,” to under-
stand that the district court made such a finding. We
decline to interpret this single sentence, located in the
middle of the court’s discussion of the parties’ arguments,
as a fact-finding. J.A. 10. We agree with Scag that this
sentence is merely part of the court’s summary of the
positions taken by each party and refers to Toro’s posi-
tion.
METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY        7



such as the steering controls. ’475 patent at 2:39–40
(“steering controls may be mounted on the suspended
platform”); Id. at 2:51-55; id. at 5:3–5 (“[s]teering con-
trols 55 include a pair of levers 58A, 58B that are pivotal-
ly attached to the operator platform 70”); id. at 6:9–10
(“the components attached to the operator platform 70
such as steering controls 55”). The ’475 patent makes
clear that it is the suspended operator platform that
supports “an entire body of an operator” and that the
operator platform is a separate and distinct element from
the steering controls. In light of the claims and the speci-
fication, we reject Toro’s claim construction argument.
    Toro also argues that the “entire body of an operator”
limitation requires the steering controls be mounted on
the operator platform or else the operator’s hands will not
be isolated from shock loads. It argues that since its
accused mowers have steering controls connected to the
chassis, its mowers do not isolate the operator’s entire
body from shock loads and therefore do not meet the
“entire body of an operator” limitation. Toro improperly
equates supporting the entire body of an operator with
isolating every aspect of an operator’s body from shock
loads.
    No doubt, the ’475 patent discusses the advantages of
isolating an operator’s body from shock loads. However,
the ’475 patent treats supporting the entire body of an
operator and isolating the operator from shock loads as
two distinct aspects of the claimed invention. Referring to
Figures 1 and 2, the specification states that the mower
includes a suspension system that “suspends the operator
platform 70 from the chassis in a manner that isolates an
operator from vibrations, or shock-type or other loads.”
’475 patent at 4:1–4 (emphasis added). This is different
from when it refers again to Figures 1 and 2 and states,
“suspension system 100 is configured to support an entire
body of the operator, the operator platform 70, and the
components attached to the operator platform 70 such as
8        METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY



steering controls 55.” Id. at 6:7–10 (emphasis added).
The ’475 patent uses precise language to differentiate
between the distinct concepts of supporting and isolating
with respect to other elements as well. The specification
states, “with yet another aspect of the invention, an
operator’s seat is vibrationally isolated from a suspended
operator platform,” and “[i]solating the mower deck 20
from the suspension system 100 prevents scalping.” Id.
at 3:1–3, 6:22–23 (emphases added). In contrast, the
specification states, “[a] drive train is supported in a
generally rigid manner in chassis 10” and “[m]ower
deck 20 is supported by frame 12.” Id. at 4:9–10, 4:14–15
(emphases added).
    Finally, the claim language itself keeps these concepts
separate. In contrast to asserted claims 11, 14, and 21,
which claim “an operator platform that supports the seat
and an entire body of an operator,” claim 5 requires “a
seat and at least one elastomeric isolation mount connect-
ing the seat to the operator platform to reduce transmis-
sion of vibrations therebetween.” Since the ’475 patent
discerns between the invention’s functionality of support-
ing versus isolating from vibrations, we may not import
into the entire body of an operator limitation a functional
requirement that every part of the body be isolated from
shock loads. It would be improper to import the isolation
feature into the separate entire body limitation as Toro
asks us to do. As a result, we conclude that the district
court did not abuse its discretion in rejecting Toro’s nonin-
fringement defense and determining that Metalcraft had
established a likelihood of success on infringement.
            2. Substantial Question of Validity
     Obviousness is a question of law based upon underly-
ing factual determinations, which we review for clear
error. Senju Pharm. Co. v. Lupin Ltd., 780 F.3d 1337,
1341 (Fed. Cir. 2015). A claim is invalid for obviousness
“if the differences between the claimed invention and the
METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY         9



prior art are such that the claimed invention as a whole
would have been obvious before the effective filing date of
the claimed invention to a person having ordinary skill in
the art to which the claimed invention pertains.”
35 U.S.C. § 103. In determining whether there would
have been a motivation to combine prior art references to
arrive at the claimed invention, it is insufficient to simply
conclude the combination would have been obvious with-
out identifying any reason why a person of skill in the art
would have made the combination. See In re Van Os, 844
F.3d 1359, 1361 (Fed. Cir. 2017). Whether a skilled
artisan would have been motivated to combine the refer-
ences is a question of fact. Apple Inc., 839 F.3d at 1051.
    Toro argued that claim 21 would have been obvious in
light of U.S. Patent No. 3,420,568 (“Henriksson”) and
Japanese Patent Application No. JP55-69340 (“Sasaki”).
Henriksson discloses a device for resilient support of a
driver’s compartment mounted on a vehicle frame to
provide vertical movement to cushion the driver from
shocks absorbed by the vehicle from the earth or road.
Henriksson at 1:15–25. Sasaki discloses a device for
adjusting an initial load of a spring in a damper used in a
rear-wheel suspension system of a motorcycle or the like.
Sasaki at 2.
    Toro argued that a person of ordinary skill in the art
would have been motivated to combine Henriksson and
Sasaki. It argued that while Henriksson does not disclose
dual (fine and course) adjusters, as claimed by claim 21, 2
dual shock adjusters were well-known in the prior art.
J.A. 379. It presented Sasaki as prior art that discloses



    2   Claim 21 claims “a suspension system connecting
the operator platform to the chassis and including (i) a
course-stiffness adjuster . . . and (ii) a fine-stiffness ad-
juster.” ’475 patent at 13:12–17.
10       METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY



shock absorbers with both fine and course adjustment.
Id.
    The district court rejected Toro’s motivation to com-
bine argument. It recognized that “a patent ‘composed of
several elements is not proved obvious merely by demon-
strating that each of its elements was, independently,
known in the prior art’” and that “it can be important to
identify a reason that would have prompted a person of
ordinary skill in the relevant field to combine the ele-
ments in the way the claimed new invention does.”
J.A. 13–14 (quoting KSR Int’l Co. v. Teleflex Inc., 550
U.S. 398, 418–19 (2007)). It concluded that Toro failed to
raise a substantial question of validity, stating Toro
offered “no reason, and the Court cannot imagine one,
that a person of ordinary skill in this field would combine
a motorcycle shock with a suspended truck cab and come
up with a suspended operator platform.” J.A. 13–14.
    On appeal, Toro argues the district court’s analysis is
inconsistent with KSR, 550 U.S. at 420–21, which stated:
‘The idea that a designer hoping to make an adjustable
electronic pedal would ignore Asano because Asano was
designed to solve the constant ratio problem makes little
sense. A person of ordinary skill is also a person of ordi-
nary creativity, not an automaton.” Toro argues it would
have been obvious to a person of skill in the art to com-
bine Henriksson and Sasaki because Henriksson sought
to solve the problem of transmission of shock loads to the
operator and specified conventional and telescope-type
shock absorbers as methods of reducing shock loads.
    We hold that the district court’s finding that there
would not have been a motivation to combine is not clear-
ly erroneous. The district court correctly acknowledged
that it is not enough for Toro to merely demonstrate that
elements of the claimed invention were independently
known in the prior art. Often, every element of a claimed
invention can be found in the prior art. In re Kotzab, 217
METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY        11
F.3d 1365, 1370 (Fed. Cir. 2000). Moreover, Toro merely
identifies a problem that Henriksson sought to solve.
However, “knowledge of a problem and motivation to
solve it are entirely different from motivation to combine
particular references.” Innogenetics, N.V. v. Abbott Labs.,
512 F.3d 1363, 1373 (Fed. Cir. 2008).
    We agree with the district court that Toro provides no
explanation or reasoning for concluding that one of skill in
the art would have combined these particular references
to produce the claimed invention. Without any explana-
tion as to how or why the references would be combined to
arrive at the claimed invention, we are left with only
hindsight bias that KSR warns against. See KSR, 550
U.S. at 421. And while we understand that “[t]he obvi-
ousness analysis cannot be confined by a formalistic
conception of the words teaching, suggestion, and motiva-
tion,” we also recognize that we cannot allow hindsight
bias to be the thread that stitches together prior art
patches into something that is the claimed invention. See
KSR, 550 U.S. at 419, 421. For these reasons, we con-
clude that the district court did not abuse its discretion in
rejecting Toro’s obviousness defense and determining that
Toro did not raise a substantial question of validity.
    Toro also argued below that Henriksson anticipates
claims 11 and 14. The district court found that Henriks-
son “discloses a heavy-duty truck with a driver’s com-
partment, not an operator platform as described by claims
11 and 14” and therefore is not an anticipatory reference.
J.A. 13. Toro challenges the district court’s finding.
    We decline to address the anticipation issue. A party
may establish a likelihood of success by showing that at
least one valid and enforceable patent claim is likely to be
infringed. Abbott Labs. v. Andrx Pharm., Inc., 473 F.3d
1196, 1201 (Fed. Cir. 2007). Because asserted claim 21
covers the accused products and because we conclude that
the district court did not abuse its discretion in determin-
12       METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY



ing that Metalcraft established a likelihood of success as
to infringement and validity with respect to claim 21, we
need not reach the anticipation arguments regarding
claims 11 and 14 to sustain the injunction as to claim 21
which reaches all of the accused products.
                   B. Irreparable Harm
     A party seeking a preliminary injunction must estab-
lish that it is likely to suffer irreparable harm if the
preliminary injunction is not granted and there is a
causal nexus between the alleged infringement and the
alleged harm. Apple Inc. v. Samsung Elecs. Co., 735
F.3d 1352, 1360 (Fed. Cir. 2013). Evidence of potential
lost sales alone does not demonstrate irreparable harm.
See Abbott Labs. v. Andrx Pharm., Inc., 452 F.3d 1331,
1348 (Fed. Cir. 2006). Evidence showing that no amount
of monetary damages, however great, could address the
harm tends to show it is an irreparable harm. See Celsis
in Vitro, Inc. v. CellzDirect, Inc., 664 F.3d 922, 930 (Fed.
Cir. 2012). Where the injury cannot be quantified, no
amount of money damages is calculable, and therefore the
harm cannot be adequately compensated and is irrepara-
ble.
    The district court determined that Scag is likely to
suffer irreparable harm in the absence of a preliminary
injunction because “it is impossible to quantify the dam-
ages caused by the loss of a potentially lifelong customer.”
J.A. 15. Toro argues the district court abused its discre-
tion by ignoring evidence it presented of at least twelve
other companies that sell mowers designed to decrease
shock loads to the operator. It also argues the court erred
in accepting Scag’s argument that brand loyalty resulted
in the loss of “a potentially lifelong customer,” and there
are no facts to support this finding. We do not find Toro’s
arguments persuasive.
    There is no requirement that the district court discuss
every fact alleged by Toro. See Fresenius USA, Inc. v.
METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY         13



Baxter Int’l, Inc., 582 F.3d 1288, 1303 (Fed. Cir. 2009).
Even if Toro means to allege that these twelve other
companies have infringing lawnmowers that compete
with Scag’s, “[t]he fact that other infringers may be in the
marketplace does not negate irreparable harm.” Pfizer,
Inc. v. Teva Pharm. USA, Inc., 429 F.3d 1364, 1381 (Fed.
Cir. 2005). Furthermore, the district court determined
“the damage to Scag is irreparable because it is impossi-
ble to quantify the damages caused by the loss of a poten-
tially lifelong customer.” J.A. 15. The fact that Toro’s
own Senior Marketing Manager declared that some
customers “prefer to purchase an entire line of products
from the same manufacturer for consistency” supports the
court’s determination. J.A. 15 (citing J.A. 432, ¶ 7). The
district court did not clearly err on this record; the loss by
Scag of customers may have far-reaching, long-term
impact on its future revenues, and the sales lost by Scag
are difficult to quantify due to “‘ecosystem’ effects, where
one company’s customers will continue to buy that com-
pany’s products and recommend them to others.” Apple
Inc. v. Samsung Elecs. Co., 809 F.3d 633, 641, 645 (Fed.
Cir. 2015). “Because of its variable and uncertain nature,
this loss is very difficult to calculate.” Id. Therefore, the
district court did not abuse its discretion in holding that
Scag is likely to suffer irreparable harm in the absence of
an injunction.
      C. Balance of Equities and the Public Interest
    A party seeking a preliminary injunction must estab-
lish that “the balance of equities tips in [its] favor, and
that an injunction is in the public interest.” Luminara,
814 F.3d at 1352. The district court must weigh the harm
to the moving party if the injunction is not granted
against the harm to the non-moving party if the injunc-
tion is granted. Hybritech Inc. v. Abbott Labs., 849
F.2d 1446, 1457 (Fed. Cir. 1988). It is within the court’s
discretion to balance the equities. Atlas Power Co. v. Ireco
Chems., 773 F.2d 1230, 1234 (Fed. Cir. 1985). In consid-
14       METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY



ering whether the public interest favors the grant of an
injunction, the district court should focus on whether a
critical public interest would be injured by the grant of
injunctive relief. Hybritech, 849 F.2d at 1458.
    The district court identified the harms that Toro as-
serted it would suffer if enjoined as those associated with
losing a patent infringement lawsuit. J.A. 17. It recog-
nized that in the absence of an injunction, Scag would
face substantial hardship in being forced “to compete
against its own patented invention.” J.A. 16–17. It
concluded that Scag’s harm in the absence of an injunc-
tion outweighs Toro’s harm if enjoined. J.A. 17. It also
concluded that in light of the importance of encouraging
innovation and in light of the fact that the public can
continue to obtain the patented suspension system from
Scag or other non-infringing mowers from Toro, the public
interest favors the issuance of an injunction. Id.
    Toro argues that its harm outweighs Scag’s and the
injunction harms the public because it disrupts the status
quo by removing from the public lawnmowers that had
been available for over a year.
    We are not persuaded that the district court’s contra-
ry determination was an abuse of discretion and decline
to disturb the grant of the preliminary injunction on these
bases.
         D. Content and Scope of the Injunction
    Pursuant to Rule 65(d)(1) of the Federal Rules of Civil
Procedure, every order granting an injunction must “state
the reasons why it issued; state its terms specifically; and
describe in reasonable detail—and not by referring to the
complaint or other document—the act or acts restrained
or required.” “[W]hether the terms of an injunction fulfill
the mandates of Rule 65(d) is a question of law that we
review without deference.” Int’l Rectifier Corp. v. IXYS
Corp., 383 F.3d 1312, 1315 (Fed. Cir. 2004). We do not
METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY       15



uphold vague or overly broad injunctions because “those
against whom an injunction is issued should receive fair
and precisely drawn notice of what the injunction actually
prohibits.” Granny Goose Foods, Inc. v. Bhd. of Teamsters
& Auto Truck Drivers, 415 U.S. 423, 444 (1974). In the
patent infringement context, we have found as overly
broad an injunction that “simply prohibits future in-
fringement of a patent.” Int’l Rectifier Corp., 383 F.3d
at 1316.
    The district court’s order enjoins Toro from “making,
using, selling, and offering to sell lawnmowers equipped
with platform suspension systems that infringe Scag’s
patent, U.S. Patent No. 8,186,457.” J.A. 6. Toro argues
the district court’s preliminary injunction is overly broad.
We do not agree. The Decision and Order in which the
district court grants the motion for the preliminary in-
junction discusses both the claims at issue as well as the
defendants’ accused products which it enjoins. J.A. 6–18.
    Claim 21 was argued to cover all the accused prod-
ucts, and Toro has made no meaningful arguments which
delineated among the accused products. We have af-
firmed the district court’s conclusion that the patentee
has established a likelihood of success that the accused
products infringe claim 21 and that there is not a sub-
stantial question of validity as to claim 21. In such a
case, we affirm the preliminary injunction as to the ac-
cused products.
                       CONCLUSION
     For the foregoing reasons, we hold that the district
court did not abuse its discretion in granting Scag’s
motion for a preliminary injunction. Accordingly, we
affirm the district court’s grant of injunctive relief on
claim 21 as to the accused products.
                       AFFIRMED
16        METALCRAFT OF MAYVILLE, INC.   v. THE TORO COMPANY



                          COSTS
     Costs to Appellee.